DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 23 February 2021 which claims priority to PRO 63/011,914 filed 17 April 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “and a lower brace pivotably coupled to the lower brace” which is indefinite as it is unclear how the lower brace can be pivotably coupled to itself.  For examination purposes, the limitation will be interpreted as “and a lower brace pivotably coupled to the upper brace”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortier et al. (US 2019/0144104).
- Regarding Claim 1. Fortier discloses a system (fig. 1-4) for use with a tripod landing gear assembly (1/2/5) of an aircraft (“aircraft undercarriage” [abstract]), the system (fig. 1-4) comprising: 
a tension strut assembly (1) having a tension strut extending from an upper end to a lower end (fig. 1-4 illustrate the tension strut with the lower end comprising the wheel and the upper end comprising a connection to the fuselage at X); 
a drag brace assembly (2) having an upper brace (2a) and a lower brace (2b), the upper brace (2a) pivotably coupled to the lower brace (2b) at a center point (3), the lower brace (2b) rotatably coupled to the lower end of the tension strut (1, fig. 1-4 illustrate the lower brace and tension strut rotatably coupled); and 
a jury linkage (5) pivotally coupled to the drag brace assembly (2) at the center point (3, fig. 1 illustrates the coupling at the center point) rotatably coupled to a middle portion of the tension strut (1), the middle portion between the upper end and the lower end (fig. 1 illustrates the jury linkage coupled to the tension strut between the couplings of the tension strut/drag brace and the tension strut/aircraft coupling).
- Regarding Claim 2. Fortier discloses the system of claim 1, further comprising: 

    PNG
    media_image1.png
    617
    589
    media_image1.png
    Greyscale
an upper drag spindle joint (see annotated fig. 1) configured to rotatably couple a drag brace upper end (2a) of the drag brace assembly (2) to the aircraft (“hinged to the aircraft” [0019]); 
an upper tension strut spindle joint (see annotated fig. 1) configured to rotatably couple the jury linkage (5) to the middle portion of the tension strut (1); and 
a lower tension strut spindle joint (see annotated fig. 1) configured to rotatably couple a drag brace lower end (2b) of the drag brace assembly (2) to a lower portion of the tension strut (1), the lower portion between the lower end and the middle portion proximate the lower end (fig. 1 illustrates the arrangement).
- Regarding Claim 3. Fortier discloses the system of claim 2, further comprising a shock strut assembly (1) having an outer cylinder (see annotated fig. 1) configured to be coupled to the aircraft (at X), and an inner cylinder (see annotated fig. 1) configured to be coupled to the tension strut (1) between the upper tension strut spindle joint and the lower tension strut spindle joint (see annotated fig. 1, the inner cylinder telescopes within the outer cylinder allowing for it to be coupled between the two spindle joints).
- Regarding Claim 4. Fortier discloses the system of claim 1, wherein the tension strut (1) defines a tension strut centerline (see annotated fig. 1), wherein the lower brace (2b) defines a lower brace centerline (see annotated fig. 1), wherein the tension strut centerline and the lower brace centerline define a rotation plane, wherein the tripod landing gear assembly (fig. 1) is configured to rotate in the rotation plane (fig. 2-4 illustrate the rotation of the landing gear about the rotation plane).
- Regarding Claim 5. Fortier discloses the system of claim 1, wherein the upper brace (2a) of the drag brace assembly (2), the lower brace (2b) of the drag brace assembly (2), and the jury linkage (5) are pivotally coupled together at a single location (3, illustrated by fig. 1).
- Regarding Claim 6. Fortier discloses the system of claim 5, wherein the upper brace (2a) of the drag brace assembly (2), the lower brace (2b) of the drag brace assembly (2), and the jury linkage (5) are pivotally coupled together at the single location (3) along a pivot axis (fig. 2-4 illustrate the pivot axis).
- Regarding Claim 7. Fortier discloses the system of claim 1, further comprising a wheel assembly coupled to the lower end of the tension strut (1, fig. 1-4 illustrates a wheel at the lower end of the tension strut).
- Regarding Claim 8. Fortier discloses the system of claim 1, wherein the jury linkage (5) is configured to be in an extended position in which a length of the jury linkage (5) extends in a straight line in response to the tripod landing gear assembly (fig. 1) being in a down and locked position (fig. 1 and 2 illustrate the down and locked position) and in response to the tripod landing gear assembly being in a stowed position (fig. 4 illustrates the stowed position, and in both positions, the jury linkage is illustrated in a straight line).
- Regarding Claim 9. Fortier discloses the system of claim 1, wherein the system is configured to facilitate locking of the tripod landing gear assembly in a down and locked position and in a stowed position (fig. 2 and 4 illustrate the system locked in the stowed position and down position).
- Regarding Claim 10. Fortier discloses a system for use with landing gear (fig. 1-4) of an aircraft (“aircraft undercarriage” [abstract}, the system comprising: 
a drag brace assembly (2) having an upper brace (2a) and a lower brace (2b); 
a tension strut (1) having an upper end and a lower end (inherent), the lower brace (2b) rotatably coupled to the tension strut (1) proximate the lower end of the tension strut (fig. 1 illustrates the arrangement); 
a jury linkage (5) pivotably coupled to the upper brace (2a) and the lower brace (2b, coupled at 3) and rotatably coupled to the tension strut (1, fig. 1 illustrates the arrangement).
- Regarding Claim 11. Fortier discloses the system of claim 10, further comprising: 
an upper drag spindle joint (see annotated fig. 1) configured to rotatably couple a drag brace upper end (2a) of the drag brace assembly (2) to the aircraft (“hinged to the aircraft” [0019]); 
an upper tension strut spindle joint (see annotated fig. 1) configured to rotatably couple the jury linkage (5) to a middle portion of the tension strut (1); and 
a lower tension strut spindle joint (see annotated fig. 1) configured to rotatably couple the lower brace (2b) of the drag brace assembly (2) to a lower portion of the tension strut (1), the lower portion between the lower end and the middle portion proximate the lower end (fig. 1 illustrates the arrangement).
- Regarding Claim 12. Fortier discloses the system of claim 11, further comprising a shock strut assembly (1) having an outer cylinder (see annotated fig. 1) configured to be coupled to the aircraft (at X), and an inner cylinder (see annotated fig. 1) configured to be coupled to the tension strut (1) between the upper tension strut spindle joint and the lower tension strut spindle joint (see annotated fig. 1, the inner cylinder telescopes within the outer cylinder allowing for it to be coupled between the two spindle joints).
- Regarding Claim 13. Fortier discloses the system of claim 10, wherein the tension strut (1) defines a tension strut centerline (see annotated fig. 1), wherein the lower brace (2b) defines a lower brace centerline (see annotated fig. 1), wherein the tension strut centerline and the lower brace centerline define a rotation plane, wherein the tripod landing gear assembly (fig. 1) is configured to rotate in the rotation plane (fig. 2-4 illustrate the rotation of the landing gear about the rotation plane).
- Regarding Claim 14. Fortier discloses the system of claim 13, wherein the upper brace (2a) of the drag brace assembly (2), the lower brace (2b) of the drag brace assembly (2), and the jury linkage (5) are pivotally coupled together at a single location (3, illustrated by fig. 1).
- Regarding Claim 15. Fortier discloses the system of claim 14, wherein the upper brace (2a) of the drag brace assembly (2), the lower brace (2b) of the drag brace assembly (2), and the jury linkage (5) are pivotally coupled together at the single location (3) along a pivot axis (fig. 2-4 illustrate the pivot axis).
- Regarding Claim 16. Fortier discloses the system of claim 10, wherein the jury linkage (5) is configured to be in an extended position in which a length of the jury linkage (5) extends in a straight line in response to the tripod landing gear assembly (fig. 1) of the system being in a down and locked position (fig. 1 and 2 illustrate the down and locked position) and in response to the tripod landing gear assembly being in a stowed position (fig. 4 illustrates the stowed position, and in both positions, the jury linkage is illustrated in a straight line)
- Regarding Claim 17. Fortier discloses the system of claim 10, further comprising a wheel assembly coupled to the lower end of the tension strut (1, fig. 1-4 illustrates a wheel at the lower end of the tension strut).
- Regarding Claim 18. Fortier discloses a tripod landing gear assembly (fig. 1-4) for use with an aircraft (“aircraft undercarriage” [abstract]), the tripod landing gear assembly (fig. 1-4) comprising: 
a shock strut (1) having an outer cylinder (see annotated fig. 1) configured to be coupled to the aircraft (coupled at X), and an inner cylinder (see annotated fig. 1); 
a drag brace assembly (2) having an upper brace (2a) configured to be rotatably coupled to the aircraft (see annotated fig. 1) and a lower brace (2b) pivotably coupled to the upper brace (2a, coupled at 3; 
a tension strut (1) extending from an upper end to a lower end (inherent), the lower brace (2b) rotatably coupled to the tension strut (1) proximate the lower end of the tension strut (fig. 1 illustrates the arrangement); 
a jury linkage (5) pivotably coupled to the drag brace assembly (2) and rotatably coupled to the tension strut (1, fig. 1 illustrates the arrangement).
- Regarding Claim 19. Fortier discloses the tripod landing gear assembly of claim 18, further comprising: 
an upper drag spindle joint (see annotated fig. 1) configured to rotatably couple a drag brace upper end (2a) of the drag brace assembly (2) to the aircraft (“hinged to the aircraft” [0019]); 
an upper tension strut spindle joint (see annotated fig. 1) configured to rotatably couple the jury linkage (5) to a middle portion of the tension strut (1); and 
a lower tension strut spindle joint (see annotated fig. 1) configured to rotatably couple the lower brace (2b) of the drag brace assembly (2) to a lower portion of the tension strut (1), the lower portion between the lower end and the middle portion proximate the lower end (fig. 1 illustrates the arrangement).
- Regarding Claim 20. Fortier discloses the tripod landing gear assembly of claim 18, further comprising a wheel assembly coupled to the lower end of the tension strut (1, fig. 1-4 illustrates a wheel at the lower end of the tension strut).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        7 July 2022